     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.897 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    WARREN GROSS, et al., on behalf of                   Case No.: 20-cv-00894-DMS-JLB
      themselves and all others similarly
12
      situated,                                            ORDER:
13                                       Plaintiffs,
                                                           (1) GRANTING JOINT MOTION
14    v.                                                   FOR PROTECTIVE ORDER; AND
15
      VILORE FOODS COMPANY, INC., et
                                                           (2) ENTERING STIPULATED
16    al.,
                                                           PROTECTIVE ORDER
17                                    Defendants.
                                                           [ECF No. 58]
18
19          Before the Court is the parties’ joint motion for entry of a stipulated protective order.
20    (ECF No. 58) Good cause appearing, the parties’ joint motion is GRANTED, and the
21    Stipulated Protective Order is entered as follows:
22          The Court recognizes that at least some of the documents and information
23    (“materials”) being sought through discovery in the above-captioned action are, for
24    competitive reasons, normally kept confidential by the parties. The parties have agreed to
25    be bound by the terms of this Protective Order (“Order”) in this action.
26          The materials to be exchanged throughout the course of the litigation between the
27    parties may contain trade secret or other confidential research, technical, cost, price,
28    marketing or other commercial information, as is contemplated by Federal Rule of Civil

                                                       1
                                                                                  20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.898 Page 2 of 11



 1    Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
 2    materials as much as practical during the litigation. THEREFORE:
 3                                          DEFINITIONS
 4          1.      The term “confidential information” will mean and include information
 5    contained or disclosed in any materials, including documents, portions of documents,
 6    answers to interrogatories, and requests for admissions, trial testimony, deposition
 7    testimony, and transcripts of trial testimony and depositions, including data, summaries,
 8    and compilations derived therefrom that is deemed to be confidential information by any
 9    party to which it belongs.
10          2.      The term “materials” will include, but is not be limited to: documents;
11    correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
12    material that identify customers or potential customers; price lists or schedules or other
13    matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
14    contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
15    diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
16    compilations from which information can be obtained and translated into reasonably usable
17    form through detection devices; sketches; drawings; notes (including laboratory notebooks
18    and records); reports; instructions; disclosures; other writings; models, prototypes, and
19    other physical objects.
20          3.      The term “counsel” will mean outside counsel of record, and other attorneys,
21    paralegals, secretaries, and other support staff employed in the law firms identified as
22    follows: Dykema Gossett, LLP; Gordon Rees Scully Mansukhani, LLP; Law Offices of
23    Ronald A. Marron; Elliot Law Office PC. Counsel also includes in-house attorneys for
24    Defendants.
25                                        GENERAL RULES
26          4.      Each party to this litigation that produces or discloses any materials, answers
27    to interrogatories, and requests for admission, trial testimony, deposition testimony, and
28    transcripts of trial testimony and depositions, or information that the producing party

                                                    2
                                                                                 20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.899 Page 3 of 11



 1    believes should be subject to this Order may designate the same as “CONFIDENTIAL” or
 2    “CONFIDENTIAL – FOR COUNSEL ONLY.”
 3                 a.    Designation as “CONFIDENTIAL”: Any party or non-party subject to
 4          this Order may only designate documents or other information in this action as
 5          “CONFIDENTIAL” if the designating party or non-party has an articulable, good
 6          faith basis to believe that each document or other information designated as
 7          confidential qualifies for protection under Federal Rule of Civil Procedure 26(c).
 8                 b.    Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”: Any
 9          party may designate information as “CONFIDENTIAL – FOR COUNSEL ONLY”
10          only if, in the good faith belief of such party and its counsel, the information is
11          among that considered to be most sensitive by the party, including but not limited to
12          trade secret or other confidential research, development, financial or other
13          commercial information.
14          5.     In the event the producing party elects to produce materials for inspection, no
15    marking need be made by the producing party in advance of the initial inspection. For
16    purposes of the initial inspection, all materials produced will be considered as
17    “CONFIDENTIAL – FOR COUNSEL ONLY,” and must be treated as such pursuant to
18    the terms of this Order. Thereafter, upon selection of specified materials for copying by
19    the inspecting party, the producing party must, within a reasonable time prior to producing
20    those materials to the inspecting party, mark the copies of those materials that contain
21    confidential information with the appropriate confidentiality marking.
22          6.     Whenever a deposition taken on behalf of any party involves a disclosure of
23    confidential information of any party:
24                 a.    the deposition or portions of the deposition must be designated as
25          containing confidential information subject to the provisions of this Order; such
26          designation must be made on the record whenever possible, but a party may
27          designate portions of depositions as containing confidential information after
28          transcription of the proceedings; a party will have until 14 calendar days after receipt

                                                    3
                                                                                 20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.900 Page 4 of 11



 1          of the deposition transcript to inform the other party or parties to the action of the
 2          portions    of   the   transcript   to       be   designated   “CONFIDENTIAL”       or
 3          “CONFIDENTIAL – FOR COUNSEL ONLY.”
 4                 b.    the disclosing party will have the right to exclude from attendance at
 5          the deposition, during such time as the confidential information is to be disclosed,
 6          any person other than the deponent, counsel (including their staff and associates),
 7          the court reporter, and the person(s) agreed upon pursuant to paragraph 9 below; and
 8                 c.    the originals of the deposition transcripts and all copies of the
 9          deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL – FOR
10          COUNSEL ONLY,” as appropriate, and the original or any copy ultimately
11          presented to a court for filing must not be filed unless it can be accomplished under
12          seal, identified as being subject to this Order, and protected from being opened
13          except by order of the Court.
14          7.     All confidential information designated as “CONFIDENTIAL” or
15    “CONFIDENTIAL – FOR COUNSEL ONLY” must not be disclosed by the receiving
16    party to anyone other than those persons designated within this Order and must be handled
17    in the manner set forth below and, in any event, must not be used for any purpose other
18    than in connection with this litigation, unless and until such designation is removed either
19    by agreement of the parties, or by order of the Court.
20          8.     Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” must
21    be viewed only by counsel (as defined in Paragraph 3) of the receiving party, and by
22    independent experts who execute the Acknowledgement and Agreement to be Bound
23    attached hereto as Exhibit A.
24          9.     Information designated “CONFIDENTIAL” must be viewed only by counsel
25    (as defined in Paragraph 3) of the receiving party, by independent experts, by court
26    personnel, and by the additional individuals listed below, provided each such individual
27    has read this Order in advance of disclosure and has executed a copy of the form attached
28    hereto as Exhibit A:

                                                     4
                                                                                20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.901 Page 5 of 11



 1                 a.     Executives, agents, insurers, and designated representatives who are
 2          participating in decisions with reference to this action;
 3                 b.     Technical personnel of the parties with whom counsel for the parties
 4          find it necessary to consult, in the discretion of such counsel, in preparation for trial
 5          of this action; and
 6                 c.     Stenographic and clerical employees associated with the individuals
 7          identified above.
 8          10.    With      respect    to    material     designated    “CONFIDENTIAL”           or
 9    “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
10    document to be its originator, author, or a recipient of a copy of the document, may be
11    shown the same.
12          11.    All information which has been designated as “CONFIDENTIAL” or
13    “CONFIDENTIAL – FOR COUNSEL ONLY” by the producing or disclosing party, and
14    any and all reproductions of that information, must be retained in the custody of the counsel
15    for the receiving party identified in Paragraph 3, except that independent experts authorized
16    to view such information under the terms of this Order may retain custody of copies such
17    as are necessary for their participation in this litigation.
18          12.    Before any materials produced in discovery, answers to interrogatories or
19    requests for admissions, deposition transcripts, or other documents which are designated
20    as confidential information are filed with the Court for any purpose, the party seeking to
21    file such material must seek permission of the Court to file the material under seal. An
22    application to file a document under seal shall be served on opposing counsel, and on the
23    person or entity that has custody and control of the document, if different from opposing
24    counsel. If the application to file a document designated as confidential under seal is being
25    made by the non-designating party, then, upon request, the designating party must promptly
26    provide the applicant with a legal basis for the confidential designation to include in the
27    application. If opposing counsel, or the person or entity that has custody and control of the
28    document, wishes to oppose the application, he/she must contact the chambers of the judge

                                                      5
                                                                                  20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.902 Page 6 of 11



 1    who will rule on the application, to notify the judge’s staff that an opposition to the
 2    application will be filed.
 3          13.    At any stage of these proceedings, any party may object to a designation of
 4    materials as confidential information. The party objecting to confidentiality must notify,
 5    in writing, counsel for the designating party of the objected-to materials and the grounds
 6    for the objection. If the dispute is not resolved consensually between the parties after
 7    meeting and conferring within 14 calendar days of receipt of such a notice of objections,
 8    the parties may jointly request the Court’s assistance with the dispute, in accordance with
 9    Judge Burkhardt’s Civil Chambers Rules. The materials at issue must be treated as
10    confidential information, as designated by the designating party, until the Court has ruled
11    on the objection or the matter has been otherwise resolved.
12          14.    All confidential information must be held in confidence by those inspecting
13    or receiving it, and must be used only for purposes of this action. Counsel for each party,
14    and each person receiving confidential information must take reasonable precautions to
15    prevent the unauthorized or inadvertent disclosure of such information. If confidential
16    information is disclosed to any person other than a person authorized by this Order, the
17    party responsible for the unauthorized disclosure must immediately bring all pertinent facts
18    relating to the unauthorized disclosure to the attention of the other parties and, without
19    prejudice to any rights and remedies of the other parties, make every effort to prevent
20    further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
21          15.    No party will be responsible to another party for disclosure of confidential
22    information under this Order if the information in question is not labeled or otherwise
23    identified as such in accordance with this Order.
24          16.     If a party, through inadvertence, produces any confidential information
25    without labeling or marking or otherwise designating it as such in accordance with this
26    Order, the designating party may give written notice to the receiving party that the
27    document or thing produced is deemed confidential information, and that the document or
28    thing produced should be treated as such in accordance with that designation under this

                                                   6
                                                                                20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.903 Page 7 of 11



 1    Order. The receiving party must treat the materials as confidential, once the designating
 2    party so notifies the receiving party. If the receiving party has disclosed the materials before
 3    receiving the designation, the receiving party must notify the designating party in writing
 4    of each such disclosure.
 5          17.    Nothing within this Order will prejudice the right of any party to object to the
 6    production of any discovery material on the grounds that the material is protected as
 7    privileged or as attorney work product, or on any other basis.
 8          18.    Nothing in this Order will bar counsel from rendering advice to their clients
 9    with respect to this litigation and, in the course thereof, relying upon any information
10    designated as confidential information, provided that the contents of the information must
11    not be disclosed.
12          19.    This Order will be without prejudice to the right of any party to oppose
13    production of any information for lack of relevance or any other ground other than the mere
14    presence of confidential information. The existence of this Order must not be used by
15    either party as a basis for discovery that is otherwise improper under the Federal Rules of
16    Civil Procedure or other applicable law.
17          20.    Nothing within this Order will be construed to prevent disclosure of
18    confidential information if such disclosure is required by law or by Order of the Court.
19          21.    Upon final termination of this action, including any and all appeals, counsel
20    for each party must, upon request of the producing party, return all confidential information
21    to the party that produced the information, including any copies, excerpts, and summaries
22    of that information, or must destroy same at the option of the receiving party, and must
23    purge all such information from all machine-readable media on which it resides.
24    Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
25    memoranda, motions, and other documents filed with the Court that refer to or incorporate
26    confidential information, and will continue to be bound by this Order with respect to all
27    such retained information. Further, attorney work product materials that contain
28    confidential information need not be destroyed, but, if they are not destroyed, the person

                                                     7
                                                                                   20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.904 Page 8 of 11



 1    in possession of the attorney work product will continue to be bound by this Order with
 2    respect to all such retained information.
 3          22.    Absent an ex parte motion made within 10 calendar days of the termination
 4    of the case, the parties understand that the Court will destroy any confidential documents
 5    in its possession.
 6          23.    If a producing party thereafter claims that such material is protected by any
 7    privilege or attorney work product protection (“Disclosed Protected Information”), the
 8    disclosure of the Disclosed Protected Information shall not constitute or be deemed a
 9    waiver or forfeiture of any claim of privilege or work product protection that the producing
10    party would otherwise be entitled to assert with respect to the Disclosed Protected
11    Information and its subject matter in this proceeding or in any other federal or state
12    proceeding. The Court shall provide the maximum protection allowed by Federal Rule of
13    Evidence 502(d).
14          24.    Any producing party may request, in writing, the return of any Disclosed
15    Protected Information by identifying it and stating the basis for withholding such material
16    from production. The producing party must also provide a privilege log explaining the
17    basis for the assertion of the privilege within 3 court days of asserting the right to clawback
18    materials.
19          25.    Federal Rule of Civil Procedure 26(B)(5)(b) shall govern the clawback of
20    Disclosed Protected Information. If a producing party requests the return of such Disclosed
21    Protected Information then in the custody of one or more parties, the receiving parties
22    shall—unless it contests the claim of attorney-client privilege or work product protection—
23    within 14 court days of receipt of written notice (i) destroy or return to the producing party
24    the Disclosed Protected Information and all copies thereof, and (ii) provide a certification
25    of counsel that all of the Disclosed Protected Information has been returned or destroyed.
26          26.    The parties agree to meet and confer regarding any dispute as to the claim of
27    privilege. If, at the conclusion of the meet and confer process, the parties are still not in
28    agreement, they may bring the issue to the Court in accordance with § V of Judge

                                                     8
                                                                                  20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.905 Page 9 of 11



 1    Burkhardt’s Civil Chambers Rules. A party challenging a clawback request under this
 2    paragraph may use the clawed-back document and its contents for the purpose of filing a
 3    motion with the Court under seal that challenges whether or not the document is privileged
 4    or work product only in accordance with the provisions of Federal Rule Civil Procedure
 5    26(b)(5)(B).
 6          27.      The producing party retains the burden of establishing the privileged or
 7    protected nature of the Disclosed Protected Information. Nothing in this paragraph shall
 8    limit the right of any party to petition the Court for an in camera review of the Disclosed
 9    Protected Information.
10          28.      Without waiving the ability to challenge a request to clawback Disclosed
11    Protected Information, a party who discovers that it may have received an inadvertently
12    disclosed or produced protected material must promptly notify the producing party. A party
13    who is notified or discovers that it may have received a protected document must comply
14    with Federal Rule Civil Procedure 26(b)(5)(B).
15          29.      The restrictions and obligations set forth within this Order will not apply to
16    any information that:
17                   a.    the parties agree should not be designated confidential information;
18                   b.    the parties agree, or the Court rules, is already public knowledge;
19                   c.    the parties agree, or the Court rules, has become public knowledge other
20          than as a result of disclosure by the receiving party, its employees, or its agents in
21          violation of this Order; or
22                   d.    has come or will come into the receiving party’s legitimate knowledge
23          independently of the production by the designating party. Prior knowledge must be
24          established by pre-production documentation.
25          30.      The restrictions and obligations within this Order will not be deemed to
26    prohibit discussions of any confidential information with anyone if that person already has
27    or obtains legitimate possession of that information.
28    ///

                                                     9
                                                                                  20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.906 Page 10 of 11



 1          31.    Transmission by e-mail or some other currently utilized method of
 2    transmission is acceptable for all notification purposes within this Order.
 3          32.    This Order may be modified by agreement of the parties, subject to approval
 4    by the Court.
 5          33.    The Court may modify the terms and conditions of this Order for good cause,
 6    or in the interest of justice, or on its own order at any time in these proceedings.
 7          34.    Without separate court order, this Order and the parties’ stipulation do not
 8    change, amend, or circumvent any court rule or local rule.
 9          IT IS SO ORDERED.
10    Dated: June 14, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    10
                                                                                    20-cv-00894-DMS-JLB
     Case 3:20-cv-00894-DMS-JLB Document 59 Filed 06/14/21 PageID.907 Page 11 of 11



 1                                            EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _______________________ (name), of ____________________________
 4    (address), declare under penalty of perjury that I have read in its entirety and understand
 5    the Protective Order (“Order”) that was issued by the United States District Court for the
 6    Southern District of California on ______________________ (date), in the case of Warren
 7    Gross, et al. v. Vilore Foods Company, Inc., et al., Case No. 20-cv-00894-DMS-JLB. I
 8    agree to comply with and to be bound by all the terms of the Order, and I understand and
 9    acknowledge that failure to so comply could expose me to sanctions and punishment in the
10    nature of contempt. I solemnly promise that I will not disclose in any manner any
11    information or item that is subject to the Order to any person or entity, except in strict
12    compliance with the provisions of the Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the
14    Southern District of California for the purpose of enforcing the terms of the Order, even if
15    such enforcement proceedings occur after termination of this action.
16
       Name:
17
18     Signature:                                                Date:
19
20
21
22
23
24
25
26
27
28

                                                    1
                                                                                  20-cv-00894-DMS-JLB
